DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/18/22 have been fully considered but they are not persuasive.
On pages 6-12 Applicant summarizes the office action mailed 09/15/21 and arguments amendments overcome the rejections/objections of record since all former claimed were cancelled and new claim 21 is presented. Specifically regarding Donlean, Applicant argues Donlea’s apparatus harvests energy in various conditions, but doesn’t harvest energy as a result of heel impulse forces.
The Examiner respectfully refers to the rejection below regarding the newly presented claim, but notes regarding arguments against Donlean that Applicant has provided claims directed towards an “apparatus” and not towards a method of operating the apparatus. Accordingly, any arguments regarding when Donlean’s energy harvesting apparatus is intended to harvest energy are not persuasive, since in device/apparatus claims, it is the structure which must be different, not its intended method of use. The Examiner notes Applicant has added a large variety of functional claim limitations. Within “functional limitations” of an apparatus, if the prior art device is capable of performing in the claimed way, then it meets the requirements of the claim. does have energy being harvested at heel strike (e.g. stance). See explanation below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlean et al. (US 20080277943 A1) hereinafter known as Donlean in view of Zahedi et al. (US 20150202057 A1) hereinafter known as Zahedi further in view of McLeary (US 20130046395 A1) and further in view of Kazerooni et al. (US 20070233279 A1) hereinafter known as Kazerooni.
Regarding claim 21 Donlean discloses an apparatus for providing electrical energy to a battery and vacuum pump that are both located in a prosthetic leg which includes a heel and a flexible element that produces mechanical heel strike impulse forces as a result of ambulation (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented structure of Donlean was considered capable of performing the cited intended use, since it includes an energy harvesting apparatus which converts mechanical capable of being applied towards a battery/vacuum pump/prosthetic leg with any components being a part thereof. See also Figure 4b in which a prosthetic leg is shown and [0120] which teaches the use of pressure sensors which detect heel strike as a result of walking and Figure 2 (power graph) which indicates energy is produced (and so harvested) at heel strike (stance); [0087]-[0088] the energy harvest apparatus can be positioned to harvest energy form any joint of the foot including the ankle) the apparatus comprising:
at least one link ([0027] mechanical coupling; Figure 5a item 100) capable of being connected to the flexible element (This is stated as an “intended use” of the claimed apparatus.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Donlean was considered capable of performing the cited intended use of being connected to a flexible element of a foot. See [0027] in which the connection between the energy harvesting apparatus and prosthetic foot is discussed as inherently being present) wherein the link is capable of receiving the impulse forces from the flexible element as a result of ambulation (this is stated as an “intended use” of the link as well (see explanation above). The link is considered to be capable of 
at least one generator ([0026]-[0027] generator; Figure 5a item 104) connected to the link (Figure 5a) and being capable of receiving the mechanical heel strike impulse forces (this is stated as a “functional limitation” of the generator (see explanation above). See also [0027]), the generator being a DC generator having a rotor ([0110] rotary magnetic brushless DC motors inherently include a rotor), the rotor being capable of rotating bidirectionally in response to the receipt of the limited impulse forces (this is stated as a “functional limitation” (see explanation above). The Examiner understands DC motors can inherently turn in two directions based on the polarity of the voltage being applied) wherein the generator is capable of converting mechanical heel strike forces received from the link into electrical energy (this is also stated as a “functional limitation” (see explanation above). See also [0026] conversion of mechanical energy into electrical energy; [0090]);
at least one rectifier ([0091] controller 108 can include D/A converters; [0110] the electrical load can include a rectifier) electrically connected to receive electrical energy from the generator (this is also stated as a “functional limitation” (see explanation above). See also [0110]); and capable of rectifying energy (this is also stated as a “functional limitation” (see explanation above). See also [0110]); 
a voltage regulator ([0140] power conditioning circuitry which reduces ripple voltage) electrically connected to receive electrical energy (this is also stated as a “functional limitation” (see explanation above). See also [0110]), and capable of regulating the received energy (this is also stated as a “functional limitation” (see explanation above). See also [0110] reducing ripple voltage); 
a battery charging control (Figure 5a item 108; [0091], [0112] the control contributes to when a connected electrical load battery is charging) electrically connected to receive energy from the regulator ([0026], [0110]-[0111]), 
wherein the battery charging control is capable of being electrically connected to the battery and vacuum pump of the leg, the charging control capable of receiving regulated energy from the voltage regulator and delivering the energy to the battery and pump (this is also stated as a “functional limitation” (see explanation above). See also Figure 5a, [0090], [0110]-[0112] the controller is connected to the electrical load which can be any component capable of using and/or storing electrical power from the output signal (including electronic devices (e.g. a battery or vacuum pump)),
but is silent with regards to the link including a spring which limits the strike forces received from the flexible element of the foot,
the generator being coreless,
 an energy storage capacitor.
However, regarding claim 21 Donlean teaches any type of mechanical connection mechanism can be used ([0089]). Further, Zahedi teaches springs can connect elements together within a prosthetic energy harvesting ankle 
Further, regarding claim 21 McLeary teaches wherein motors can be coreless ([0059] coreless DC micro-motor). Donlean and McLeary are involved in the same field of endeavor, namely motors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Donlean Zahedi Combination so that the DC motor is coreless such as is taught by McLeary since both types of motors are well-known and well-understood in the art and they are considered obvious substitutes for one another (see MPEP 2143).
Further, regarding claim 21 Kazerooni teaches the known incorporation of capacitors within energy harvesting circuits ([0027]). Donlean and Kazerooni are involved in the same field of endeavor, namely energy harvesting legs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Donlean Zahedi McLeary Combination by including a capacitor within the means for storing electrical energy such as is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/24/22